DETAILED ACTION
This action is in response to the claims filed on May 14th, 2020. A summary of this action:
Claims 1-12 have been presented for examination.
Claim 1, 3, 5, 7, 9, 11 are objected to because of informalities
Claims 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stollenwerk et al., “Flight Gate Assignment with a Quantum Annealer”, Nov. 2018 in of Bunyk, US 2008/0313430.
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
1, 3, 5, 7, 9, 11 objected to because of the following informalities:  
Claim 1 recites “searching a ground state...search for a ground state...” – it is not explicitly clear if the recitations of “ground state” are referring to the same element, or different elements – in view of the surrounding context, the Examiner suggests amending the second limitation to “and execute a search for a second ground state...”
 Claims 5 and 9 are objected to under a similar rationale
Claim 3 recites “the number of which...the number of bits...a number of bits computable” – there are antecedent basis issues with the phrasing, i.e. “the number” and “the number of bits” are elements that were not previously recited, and “a number of bits” was previously recited as “the number of bits”  – the Examiner suggests amending this limitation to “generate the Ising model using a number of state variables, wherein the number of the state variables is within a number of bits, based on input problem data and a number of computable bits.” 
Claims 7 and 11 are objected to under a similar rationale 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, and the dependents thereof including claim 4, are treated as representative. Claims 8 and 12 are rejected under a similar rationale as claim 4. 

Claim 4 recites in part: 
5wherein the executing a search process...
There is insufficient antecedent basis for this limitation in the claim. The claim recite “the executing a search process”, however there is not a prior execution of a search process. 
As this limitation later recites this is “for the Ising model”, this limitation is interpreted, for purposes of Examination, as referring back to the recitation of “...by searching a ground state for an Ising model...” in claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of an apparatus.
Claim 5 is directed towards the statutory category of a process.
	Claim 9 is directed towards the statutory category of an article of manufacture. 
	
	Claims 5 and 9, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recites an abstract idea of both a mental process and mathematical concept. See MPEP § 2106.04(a)(2).
As per MPEP § 2106.04: “In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record”


The mathematical concept recited in claim 1 is:
	...
compute a provisional optimum solution of a combinatorial optimization problem by searching a ground state for an Ising model acquired by converting the combinatorial optimization problem, 
...
... generate 15an updated Ising model acquired by adding a first constraint term based on the result to the Ising model and execute a search for a ground state for the updated Ising model. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

The mental process recited in claim 1 is:
...
10evaluate a result of the simulation based on an evaluation criterion value representing an evaluation criterion for the result of the simulation, 
when the result satisfies the evaluation criterion, output the provisional optimum solution as an optimum solution, and 
when the result does not satisfy the evaluation criterion, ...
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claim recites an abstract idea of both a mathematical concept and mental process. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
Claims 1, 5, and 9 – “execute a simulation using the provisional optimum solution” – as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” 
Claim 1 - An optimization apparatus, comprising: a memory; and 5a processor coupled to the memory and the processor configured to...
Claim 5 - ... executed by a computer...
Claim 9 - A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising...


A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claims 1, 5, and 9 – “execute a simulation using the provisional optimum solution” – as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” 
Claim 1 - An optimization apparatus, comprising: a memory; and 5a processor coupled to the memory and the processor configured to...
Claim 5 - ... executed by a computer...
Claim 9 - A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising...

The claims are directed towards an abstract idea of both a mathematical concept and mental process without significantly more.

Regarding the dependent claims
Claim 2 recites another step in the mathematical concept, with an additional limitation of an insignificant extra-solution activity of mere data gathering (see MPEP § 2106.05(g))
Claims 6 and 10 are rejected under a similar rationale 
Claim 3 recites another step in the mathematical concept
Claims 7 and 11 are rejected under a similar rationale 
Claim 4 recites limitations generally linking the abstract idea to a field of use/technological environment – see MPEP § 2106.05(h) 
Claims 8 and 12 are rejected under a similar rationale 

The claims are directed to an abstract idea an abstract idea of both a mathematical concept and mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stollenwerk et al., “Flight Gate Assignment with a Quantum Annealer”, Nov. 2018 in of Bunyk, US 2008/0313430.

Regarding Claim 1
Stollenwerk teaches: 
	An optimization apparatus, comprising: ...and the processor configured to: (Stollenwerk, abstract and § I ¶ 2 teaches this is using a “quantum computer”, e.g. a “Quantum Annealer” – a skilled person would have inferred that this would have included a quantum processor)
	compute a provisional optimum solution of a combinatorial optimization problem by searching a ground state for an Ising model acquired by converting the combinatorial optimization problem, (Stollenwerk, § I ¶ 2: “A wide range of combinatorial optimization problems can be brought into such a QUBO format by standard transformations [5].” - i.e. “combinatorial optimization problems” are solved by converting in a “QUBO format” – and see page 5 col. 2, ¶ 2 which clarifies that the QUBO format used is an “Ising model” then see page 6, the paragraph split between the columns: “The annealing solutions were obtained using 1000 annealing runs, no gauging and majority voting as a un-embedding strategy for broken 
	in other words: this solves “combinatorial optimization problems” by converting them into a “QUBO format” wherein the system solves the problem by “annealing” the “Ising model” to acquire “annealing solutions” [examples of provisional optimum solutions] - wherein, the resulting solutions from the “annealing runs” would have been inferred to be at the ground state, i.e. that an “annealing run” was a run in which the quantum system annealed to a ground state)
execute a simulation using the provisional optimum solution, (Stollenwerk, § I ¶ 1: “Although there are several objective functions in the field of airport planning, we focus on reducing the total transit time for passengers in an airport [3]. The main goals are the increase of passenger comfort and punctuality...” and see § II including § II.B for the “objective function” – in other words, the provisional optimum solutions are solutions to the objective function – wherein the objective function is calculated and evaluated with the “solutions” to find the “optimal solutions” (page 6, as cited above) which is an example of executing a simulation 
Specifically, a simulation including the “total transit time for passengers in an airport” as further described in §§ II.B)
10evaluate a result of the simulation based on an evaluation criterion value representing an evaluation criterion for the result of the simulation, (Stollenwerk, see page 6, the paragraph best annealing solution was compared to an exact solution obtained with a MaxSAT solver [15].” – in other words, the results of each of the “1000 annealing runs” are evaluated to determine the “best annealing solution”)
when the result satisfies the evaluation criterion, output the provisional optimum solution as an optimum solution, and (Stollenwerk, page 6, col.2, ¶1: “The best annealing solution was compared to an exact solution obtained with a MaxSAT solver [15].” – which is an example of outputting the result that is the “best” and then using it for a comparison
when the result does not satisfy the evaluation criterion, generate 15an updated Ising model acquired by adding a first constraint term based on the result to the Ising model and execute a search for a ground state for the updated Ising model. (Stollenwerk, page 2, § II.C: “Not all binary encodings for x form valid solutions to the problem. There are several further restrictions which need to be added as constraints....” followed by § III.A: “The standard way to reduce constraints, like already shown in e.g. [6], is to introduce terms penalizing those variable choices that violate the constraints. Just in these cases a certain positive value is added to the objective function to favor valid configurations while minimizing...” – and see the equation set this is “0; if constraint is fulfilled,” and “> 0; if constraint is violated,” – for more clarity: see page 3, col. 1, ¶ 1 and see equation 1 on page 2 – the constraint terms are added to the “total objective function” only when the constraints are “violated”, else they are a “0” when the result is “valid” and are not added – wherein this is “while minimizing...”, i.e. the Ising model is updated to include the constraint terms when solutions are not “valid”
for claim interpretation: see equation 1 and ¶¶ 107-111 in the instant specification, and see “The quadratic terms” in Stollenwerk, § III.A – Stollenwerk teaches “quadratic terms” being added to a “QUBO...quadratic objective function” in a substantially similar manner to the second and third terms added into the QUBO in eq. 1 of the instant specification which represent the constraints) 

As Stollenwerk teaches using a Quantum computer, i.e. a D-Wave 2000Q (see the abstract of Stollenwerk), to implement the method, Stollenwerk does not explicitly teach:
a memory; and 5a processor coupled to the memory 

Bunyk teaches:
a memory; and 5a processor coupled to the memory (Bunyk, abstract, teaches: “A computer system includes a quantum computer, a classical co-processor and an interface that transmits at least part of at least one problem between the quantum computer and the classical co-processor. A digital computer may be coupled to the quantum computer and classical co-processor. Problems may be decomposed for solution by the quantum computer and co-processor based on computational efficiency.” and see ¶¶ 29-30 and ¶ 60 – in other words, this couples a general purpose computer with a processor and memory coupled to the processor to a “quantum computer”, e.g. Stollenwerk’s – for more clarity, see ¶ 9 of Bunyk which includes QCs based on “quantum annealing”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Stollenwerk on an optimization technique using a quantum computer with the teachings from Bunyk on “A digital computer may be coupled to the quantum computer and classical co-processor” (Bunyk, abstract and ¶ 16). The motivation to combine would have been that “a method of increasing the performance of a quantum computer”, e.g. Bunyk, ¶ 71: “By utilizing classical co-processors to offload straightforward computational tasks from the quantum computer, the speed at which problems tasked to the quantum computer will be solved more timely and cost efficiently.”

Regarding Claim 2
Stollenwerk teaches: 
	The optimization apparatus according to claim 1, wherein 20the first constraint term is generated based on numerical value data recording an event having been observed during the execution of the simulation, the numerical value data being included in the result. (Stollenwerk, page 2, col. 2, ¶¶ 1-3: “It is obvious, that every flight can only be assigned to a single gate, therefore we have...Furthermore it is clear that no flight can be assigned to a gate which is already occupied by another flight at the same time” – and then see the above cited § III.A 

Regarding Claim 3
Stollenwerk teaches: 
	The optimization apparatus according to claim 1, wherein the 25processor is further configured to generate the Ising model using state variables the number of which is within the number of bits, based on input problem data and a number of bits computable. (Stollenwerk, § V.A: “This includes coupling various physical qubits together into one logical qubit, representing one binary variable...” – i.e., each state “binary variable” of Stollenwerk is a “logical qubit” wherein this is within the number of qubits computable [the “number of physical qubits” – see fig. 3 of Stollenwerk] and see the abstract: “The corresponding objective function is quadratic in the binary decision variables [example of being based on input problem data] encoding the flight-to-gate assignment” and § II.B and § III ¶ 1 for further clarification  - under the BRI, the state variables include binary variables, e.g. see the instant spec ¶ 36 “each of the state variables is a binary variable”; and in addition the term “bit” used herein includes qubits – see ¶ 36: “or may perform the search for a ground state by quantum annealing” such as with “dedicated hardware that performs quantum annealing” (¶ 67)

Regarding Claim 4
Stollenwerk teaches: 
The optimization apparatus according to claim 1, wherein 28Fujitsu Ref. No.: 19-00641 the combinatorial optimization problem is a problem for determining, in a facility to which a plurality of loads is transported, to which one of receiving staging areas each of a plurality of vehicles transporting the plurality of loads are to be allocated,  (Stollenwerk, abstract: “Among others, an important goal is the minimization of the total transit time of the passengers. The corresponding objective function is quadratic in the binary decision variables encoding the flight-to-gate assignment.” and see table 1 – each “flight” is an example of a vehicle transporting a load, the “passengers” on each flight are an example of a transported load, the “airport” is an example of a facility, and the “gates” are examples of the receiving staging areas
5wherein the executing a search process including searching a ground state for the Ising model expressed by a cost term representing a total movement distance of a plurality of mobile units moving the plurality of loads in the facility, which is caused by allocating each of the plurality of vehicles to one of the plurality of receiving staging areas and a second constraint term 10representing a constraint condition of the problem, and (Stollenwerk, § I ¶ 1: “...we focus on reducing the total transit time for passengers in an airport...” – the “passengers” are also an example of a mobile unit moving the load (see the instant spec, ¶ 83: “For example, the mobile unit may be a human”) 
wherein the “total transit time for passengers in an airport” is an example of a cost function representing the total movement distance [i.e., this is the “total time” for the total movement distance to be traversed]
as to the allocations – page 2, col. 1, ¶ 1: “It is obvious, that every flight can only be assigned to a single gate,”
as to the second constraint condition: page 2, col. 1, ¶2: “Furthermore it is clear that no flight can be assigned to a gate which is already occupied by another flight at the same time....” which is an example constraint condition of the problem) 
when working times of the plurality of mobile units included in the result satisfy the evaluation criterion, the executing process including, in the result satisfy the evaluation criterion, outputting the provisional optimum solution as the optimum solution. (Stollenwerk, see table 1 and see § II.B – the “Transfer time from gate to baggage claim...Transfer time from check-in to gate...[and] Transfer time from gate to gate” are included in the optimization inputs as example of working times wherein the “total transit time for passengers in an airport” (§ I ¶ 1) is to be reduced – in other words, the system finds the minimum “total transit time for passengers in an airport” which includes the working times of the passengers transiting through the airport)

Regarding Claim 5
	Claim 5 is rejected under a similar rationale as claim 1 above. In regards to the distinction of statutory category – see Bunyk as relied upon above which teaches using a general purpose computer for the method. 

Regarding Claim 6

	Claim 6 is rejected under a similar rationale as claim 2 above.

Regarding Claim 7

	Claim 7 is rejected under a similar rationale as claim 3 above.

Regarding Claim 8

Claim 8 is rejected under a similar rationale as claim 4 above. In regards to the distinction of statutory category – see Bunyk as relied upon above which teaches using a general purpose computer for the method, including memory. 

Regarding Claim 9

	Claim 9 is rejected under a similar rationale as claim 1 above.

Regarding Claim 10.

	Claim 10 is rejected under a similar rationale as claim 2 above.

Regarding Claim 11.

	Claim 11 is rejected under a similar rationale as claim 3 above.
25
Regarding Claim 12.

	Claim 12 is rejected under a similar rationale as claim 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Israel et al., US 2015/0205759 – see the abstract, see¶¶ 1-17 for a background of the art from D-Wave Systems 
Yoshimura et al., US 2015/0278408 – see the abstract and figure 1
Hamze et al., US 2017/0255872 – see the abstract, ¶ 105, and ¶ 216
Masoud et al., WO 2017/111937 – see the abstract
Hayashi et al., WO-2017017807-A1, Feb. 2017 – see the abstract: “The information processing unit converts a problem to an Ising model, and checks whether or not the Ising model correctly reflects the nature of the problem on the basis of a constraint condition obtained through the conversion of the problem to the Ising model and the values of corresponding spins obtained by the respective first spin value observing units during Ising model ground state search.”
Choi et al., “Minor-embedding in adiabatic quantum computation: I. The parameter setting problem”, 2008 – see § 2 on page 198 and see § 4 on page 200, include seeing § 4.1 on page 201 
Crispin et al., “Quantum annealing algorithm for vehicle scheduling”, 2013 – see the abstract and see § II on page 3524 and figure 2
Hayashi et al., “Accelerator Chip for Ground-state Searches of Ising Model with Asynchronous Random Pulse Distribution”, July 2016 – see the abstract and pages 198-199
Irie, “Quantum Annealing of Vehicle Routing Problem with Time, State and Capacity”, 2019 – see the abstract, see § 5 
Lukas et al., “Ising formulations of many NP problems”, 2014 – see §1.2, and § 3, also see §4.5  and § 5
Vonolfen et al., “OPTIMIZING ASSEMBLY LINE SUPPLY BY INTEGRATING WAREHOUSE PICKING AND FORKLIFT ROUTING USING SIMULATION”, 2012 – see the abstract, see figure 1 and §3 
Tanahashi et al., “Application of Ising Machines and a Software Development for Ising Machines”, 2019 – see the abstract, see §§ 2-3 including § 3.1 and §§ 3.1.2-3.1.3
Vyskocil et al., “Embedding Inequality Constraints for Quantum Annealing Optimization”, 2019 – see the abstract, see page 20 ¶ 2, and see § 3.1 starting on page 15 – also, see §1.1
Vyskocil et al., “Simple constraint embedding for quantum annealers”, 2018 – see the abstract and § I
Yoshimura et al., “FPGA-based Annealing Processor for Ising Model”, 2016 – see the abstract
Zhang et al., “Optimization and simulation of a cross-docking terminal” – see figures 1-1 to 1-3, see §2.3 starting on page 39: “In this thesis, we focus on the cross dock door assignment problem (CDDAP) for a specific cross dock terminal under capacity and time 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147